The Court
(Fitzhugh, J., absent,)
were of opinion that the surety .was entitled only to the priority of payment out of the effects of the insolvent; not to the trial at the first term: Because the clause giving such trial is subsequent to the clause which gives “ the like.advantage, priority,”'&c.; because, by the words of the act, the priority of suit is only given when the duties are due to -the United States; because the defendant cannot get a continuance of the cause unless .the attorney of the United States be present; and because, in a suit by a surety, many more facts can be pleaded by the defendant than in a suit by the United Slates —■ such as the surety had not paid, or an offset, or that he was .not insolvent, &e.
The motion was overruled, and the cause took its regular course throush the dockets.